 MILBIN PRINTING, INC.223Milbin Printing,Inc.;Morlain Press,Inc.,PressureSensitive Tape and Label Corp.,MCM Advertis-ing, Inc.,Cortney Press,Inc.andNew YorkPrinting Pressmen and OffsetWorkers Union No.51, International Printing and ]Graphic Communi-cation Union,AFL-CIO. Cases 29-CA-3414 and29-CA-3522June 4, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn July 31, 1974, Administrative Law Judge MaxRosenberg issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.We agree with the Administrative Law Judge'sanalysis of the facts and his conclusion that"Respon-dententered into negotiations With the Union ingood faith, and continued to so bargainall timesmaterial herein."However, our dissenting colleague would find thatRespondent violated Section 8(a)(5) by refusing tofurnish company books and records to the Unionwhile at the same time pleading inability to meet theUnion's monetary demands. But we agree with theAdministrative Law Judge that there was no plea ofinability to pay within the meaning ofN.LR.B. v.TruittCo.,351U.S. 149 (1956). Daniel Cooper,Respondent's chief negotiator, credibly testified thathe never told the union negotiators that Respondentcould not afford to pay the union demands; he onlystated that his desire to maintain a "proper balance"for his business did not permit him to "reach theUnion's numbers." To the same effect, the unionnegotiatorstestified , thatDanielCooper neverclaimed that "business was bad" and for that reasoncould not afford to pay more. They never sought anexplanation of what was meant by maintaining aitTheGeneral Counsel has exceptedto certain credibilityfindings madeby the Adimnistrahve Law Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderanceof all of therelevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (CA 3, 1951) We have218 NLRB No. 29"proper balance." But Cooper explained at thehearing:Proper balance is that I could have my businessgrow the way it has been accustomed to growing,Icould reinvest whatevermoniesor profits wemake to buy new equipment, because my businessdepends on it, to continually to do the advertisingthat we do to live in the same fashion that I amaccustomed to living in, to draw the samesalary... .This is not the kind of an "inability to pay" claimwhich respondent, in the attendant circumstances,was obligated to document underTruitt.2The dissent also finds evidence of bad-faithbargaining by Respondent in shifts of "bargainingstance"duringnegotiationson the basis of"background evidence" and in statements allegedlymade away from the bargaining table.The "bargainingstance" shifts pertain to thepositions taken by Respondent in the matter of unionsecurity.At the fifth meeting on January 16, 1972,when the parties were unable to reach agreement oneconomicissues,they turned to the union-securityproposals of the Union. As found by the Administra-tive Law Judge, Daniel Cooper told Julius Seide, themain union negotiator, that Respondent might agreeto a union-security clause if and when full concur-rence on financial matters was reached. In a letter totheUnion on January 18, Daniel Cooper advisedthat he was able to persuade his brothers to go alongwith the agreements in principle reached by him butthat, insofar as the Union's proposed union-securityclause wasconcerned, that was to remain "an openissue untilwe reach agreement on the economics." Itwas not until the 15th meeting on June 19, 1973, thatthe issueof union securityarose again.Before then,however, on May 16, 1973, the Union began a strike.However, only 6 employees walked the picket linewhile 18 remained at work. At theJune 19 meeting,Daniel Cooper pointed to the fact that he had 18employees inside and added, "they have told me oneby one, that they don't want to have anything to dowith you." According to Cooper, he "couldn't seeforcing anybody to pay dues or ... tribute; toanybody or any organization, if the people them-selvesdidn't, want to." Later Respondent offered aform ofmaintenanceof membership for all employ-ees,but this did not meet with union approval.Clearly,- these facts do not disclose an unexplainedcarefullyexamined the recordand find nobasis for reversing his findings.2Even if caused by Respondent's failure to furnish information, thestrike was therefore an economic one. But we note thetAdministrative LawJudge's finding on the basis of credited testimony that Respondent's failureto open itsbooks forinspection was not the reason for the strike. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDshift in bargaining position regarding union securitysuch as might indicate a determination on Respon-dent'spart to avoid reaching agreement on acontract.The "background evidence" is of misconductallegedly occurring away from the bargaining tablewhichwas covered by a settlement agreementcontaining a nonadmission clause and has been fullyremedied. As noted, this evidence was introduced bythe General Counsel at the hearing and is relied onby the dissent as further proof that Respondent neverhad any intention to bargain in good faith. Respon-dent, however, disputed this evidence at the hearingand the Administrative Law Judge did not resolvecredibility. The dissent accepts the General Counsel'stestimony but does not enlighten us as to the reasonsfor its acceptance over the testimony which contra-dicts it.Moreover, with respect to such evidence asthis,theBoard's conclusion inBaldwinCountyElectricMembership,Corporation 3isparticularlyilluminating:Although under some circumstances an employ-er's statements away from the conference roommay be utilized to explain otherwise ambiguousconduct at the bargaining table, this is not such acase.Here the Respondent's bargaining conductdoes not appear to have been ambiguous in anyway. As the record in our view establishes clearlytheRespondent's good-faith bargaining at thebargaining table, we find no basis for concludingon the strength alone of the Respondent'sstatements away from the bargaining table that itsotherwise lawful bargaining conduct was convert-ed into a violation of Section 8(a)(5).In the circumstances of the case before us we arelikewise unable to attach such controlling signifi-cance to the so-called background evidence. Assummarized by the Administrative Law Judge: At 21bargaining meetings over a year's period the Unionand Respondent freely and genuinely exchangedproposals,with each side continuously makingconcessions and actually agreeing upon a multitudeof contractual items. Indeed, except for the Union'sunion-security proposal (as to which Respondent'sposition has been explained above), the parties hadreached full agreement on a labor compact as earlyas the June 19 meeting. When the last negotiatingmeeting concluded on October 10, a genuine impassehad been reached because the parties had exhaustedthe limits of their negotiable resources.4We agree with the Administrative Law Judge thatRespondent's presettlement activities should not bepermitted to alter these conclusions drawn by him.Finally,with respect to the statements allegedlymade by the Cooper brothers away from thebargaining table, it appears to us that the Adminis-trativeLaw Judge has chosen not to believe thetestimony attributing those statements to the Coop-ers.5 Indeed, he has expressly rejected testimony byJannone and Gregory in this connection as being"contrived" and he has found that Daniel Cooper,Respondent's negotiator, did not warn employees,either at negotiating sessions or elsewhere, that hewould never consummate a labor agreement with theUnion.Inasmuch as we are not persuaded by a preponder-ance of the credible evidence that Respondentviolated the Act as alleged, we shall dismiss thecomplaint.ORDER,Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.,MEMBER JENKINS,dissenting:Unlike my colleagues, I think the record evidenceamply demonstrates that Respondent has refused tosubmit records to verify a claim of financial inabilitytomeet the Union's demands, has unilaterallygranted wage increases, and has bargained withoutany intention of signing a collective-bargainingagreement in violation of Section 8(a)(5) of the Act.The record shows that the Union won a Boardelection on September 29, 1972, and was certified onOctober 10, 1972. The first bargaining session washeld on October 26, 1972, but Respondent did notsubmit its first wage and benefit proposal untilJanuary 16, 1973.6 At the bargaining session held onJanuary 16 Respondent agreed in principle to certainof the Union's proposals, including union security.Two days later, however, Respondent withdrew itsacceptance of the Union's union-security proposalon the ground that union security was too big anitem to give away until there was agreement oneconomic issues. The parties' positions on wages andbenefits were far apart and after several bargainingsessions the Union demanded to see Respondent's3 145 NLRB 1316, 1318 (1964). Also seeSafeway Trails, Inc.,216 NLRB5 Jack Cooper's threat when he "lost his cool" after being summoned toNo 171 (1975).the bargaining table at the second meeting in November 1972 is, of course,4An impasse having been reached, Respondent did not violate the Actaccounted for by the Administrative Law Judge.when it instituted the wage raise it had previously offered to the Union.6All dates hereafter are 1973. MILBIN PRINTING', INC.225books in order to verify Respondent's claim that itcould not satisfy the Union's demands.My colleagues dismiss the allegation related toRespondent's refusal to furnish information on theground that Respondent did not plead poverty inrefusing to grant economic benefits to the employees.The record shows that the Union made its demandfor information only after Respondent's primarynegotiator Daniel Cooper, repeatedly told the UnionthatRespondent "couldn't reach [the Union's]numbers" and- that it had to limit employee wagesand benefits to those offered in order to keep "thingsin proper balance." At the last bargaining sessionbefore the strike Cooper again remarked thatRespondent "couldn't reach [the Union's numbers],he couldn't give [the Union] any more."Inmy judgment, Respondent's statements wereequivalent to saying that it was financially tenable tomeet the Union's demands. My colleagues' finding tothe contrary represents an unduly restrictive inter-pretationof the Supreme Court's decision inN.L. R.B. v. Truitt Manufacturing Co.,351 T.S. 149(1956), as applied by this Board. Thus the Board hasfound that an employer's claim that it was unable topaymore than it was offering and remain"competitive," 7 or an employer's statement that itwas in "no mood" to pay increased wages because ofa drop in profits,8 were, in effect, a plea of inabilityto pay. There is no substantive difference in theeffect of Respondent's statements here. Thus Re-spondent's contention that it was not pleadinginability to pay but only that it could not afford morethan it was offering and still keep things in properbalance appears to be self-contradictory, for if anincrease above that offered would have that effect, itwould seem to follow that Respondent was financial-ly unable to provide it. Consequently, I would findthatRespondent's refusal to furnish informationrequested by the Union to substantiate its claimviolated Section 8(a)(5) of the Act.It is apparent that Respondent's refusal to furnishinformation was largely responsible for the stalematein the negotiations which led to the strike of May 15.As indicated above, Cooper remarked at the bargain-ing session on May 15 that Respondent "couldn'tgive [the Union] any more." It may well be that theinformation requested by the Union would haveenabled the Union to detect what Respondent hassince conceded-that a larger increase than thatoffered might have been in order. In the context ofRespondent's unlawful refusal to furnish informa-tion, it is only appropriate that the testimony byunion negotiator Seide and employee-member of the7Stanley Building SpecialitiesCo.,166 NLRB984, 986(1967),enfd.subnom. Stanley-ArtexWindows, Divisionof StanleyWorks v. N L.RB.,401negotiating committeeGregory be afforded fullweight. They testified that the Union struck becauseof Respondent's repeated refusal to provide data tosubstantiate its claim. Thus the strike must be foundto have been caused and prolonged by Respondent'sunlawful refusal to furnish information.Following the commencement of the strike Re-spondent made several wage and benefit proposals.However, when it appeared that the parties wereabout to reach agreement on economicissues,Respondent shifted its bargaining stance once again,this time relying on a hard line on union security toavoid reaching a collective-bargaining agreement. Itmust be recalled that Respondent previously agreedin principle to the Union's union security proposaland then recanted on the ground that it wantedagreementon economicissues first.Later,whenagreement on economicissuesappearedimminent,Respondent shifted grounds and refused severalunion-security proposals on the basis of employeedissatisfaction with the Union. Respondent took thisstance even in the face of one union-securityproposal by the Union which would not haverequired any of the employees currently working forRespondent to join the Union.Thereafter, Respondent told the Union on October10 that its offer of October 3 was its final offer andthat, if the Union did not accept it, Respondentintended to grant awage increasein that amount,retroactive to August 1. Unlike my colleagues, I donot think that Respondent bargained in good faithwith the Union and accordingly I would not find thata genuineimpasse existedon October 10 whichwould justify the unilateral wage increases grantedon October 12. In this regardit isapparent that theonly magic surrounding the date of October 10 wasnot so much that an impasse suddenly materializedon that particular date, as that it was the last day ofthe Union's certification year. I would find that theunilateralwage increasesviolated Section 8(a)(5) ofthe Act.I am further persuaded that Respondent never hadany intention of bargaining in good faith and signinga collective-bargaining agreementwith the Union, onthe basis of a substantial, body of backgroundevidence as well asstatementsattributed to Respon-dent's officials away from the bargaining table. TheGeneral Counsel presented as background evidencethematters covered in a stipulatedsettlementagreementto show Respondent's opposition to unionorganization by itsemployeesgenerally and forP.2d 434 (C A D.C.,1968); andWheelingPacific Company,151 NLRB 1192,1224-25 (1965).8Stockton DistrictKidneyBean Growers, Inc,165 NLRB 223 (1967). 226DECISIONSOF NATIONALLABOR RELATIONS BOARDconsideration in evaluating Respondent's conduct atthebargaining `table.9The settlement agreementcovered conduct occurring before and after theelection and was executed by the parties on April 9,during the course of the negotiations here. Thisevidence consisted of threats to close the plant,promises of benefits, grants of wage increases,interrogation of employees, and the discriminatorylayoff of two employees. My colleagues summarilydismissed this evidence of Respondent's presettle-ment conduct on the basis that the alleged miscreant(Jack Cooper, one of four brother-owners of Respon-dent) played no role in the negotiations betweenRespondent and the Union. This evidence is impor-tant to the resolution of the dispute here because itforecasts ^ the difficulties the Union encountered innegotiations.My colleagues also have chosen to ignore thetestimony by John, Court, as well as statementsattributed to brother-owners of Respondent Jack andJulius Cooper, related to Respondent's conduct awayfrom the bargaining table. Court testified that JackCooper told him in January that the reason Respon-dentwas offering only 2 percent was becauseRespondent knew the Union would not accept thatamount and Respondent did not want the Union toget its foot in the door. Two weeks later, Dan Coopertold Court that he had to negotiate but that he hadno intention of negotiating fairly.Dan Cooperfurther said, according to Court, that if he couldnegotiate without reaching agreement for 1 year hecould have a new election and stop the Union. IbelieveCourt's testimony represents an accuratedescription of the bargaining techniques used byRespondent here. Court's testimony should be givensubstantial weight because it is clear that Court didnot have an axe to grind with Respondent. ThusCourt was not a union supporter and left Respon-dent's employ on March 30 on such good terms thathe was given an extra day's pay. Furthermore, thereis testimony that Julius Cooper, not Dan Cooper aserroneously found in the Administrative Law Judge'sDecision, told employee Jannone in June thatRespondent would rather fight than sign a unioncontract.As this case now stands, my colleagues have ineffect only considered the statements and conduct byDaniel Cooper, Respondent's primary negotiator.loBut it is apparent that Daniel Cooper did not have afree hand in the bargaining here as evidences by thefact that his brother-owners forced him to rescindagreement in, principle on the Union's union-securityprovision in January. Furthermore, the Cooperbrothers did appear at a few bargainingsessionsincluding one where Jack Cooper, as my colleaguesacknowledge, "lost his cool." More specifically, JackCooper admitted at the hearing that he told hisbrotherDaniel to "Get him [Union NegotiatorSeide] out of here," adding "We don't need a Unionin here, we can go it alone, we will shut the damnplace down and go as brokers." This remark by JackCooper bears a striking resemblance to' the natureand character of numerous other remarks attributedto him both prior to and during the negotiations,supra.This indicates that Respondent's vehementopposition to union organization in the presettlementperiod continued unabated during the negotiations.An evaluation of all relevant evidence requires theconclusion that Respondent's bargaining techniqueswere in furtherance of a pattern of conduct designedto get the Union out of the plant as soon as possible.9 SeeNorthernCal formaDistrictCouncil of Hodcarrsers and CommonLaborers of America,AFL-CIO, etal. (Joseph's Landscaping Service). 154NLRB 1384(1965).10 In replying to my dissent, my colleagues have acknowledged that theAdministrative Law Judge did not resolve credibility with respect to theconflicts in the testimony related to the background evidence presented bythe General Counsel. Furthermore,contrary to their finding that"it appearsthat the Administrative Law Judge has chosen not to believe the testimonyattributing[various]statements to the Cooper brothers,"it is plain that theAdministrative Law Judge did not address the credibility of Jack and JuliusCooper.DECISIONSTATEMENT OF THE CASEMAX ROSENBERG, Administrative Law Judge: With allparties' represented,this proceeding was tried before me inBrooklyn, New York, on November 12, 13, and 14, andDecember5, 1973,on a consolidated amended complaintfiled by the General Counsel of the National LaborRelations Board and an amended answer filed thereto byMilbin Printing, Inc., Morlain Press,Inc., Pressure Sensi-tiveTape and Label Corp., MCM Advertising, Inc., andCortney Press, Inc., herein called the 'Respondent.2 Atissue is whether Respondent violated Section 8(a)(1),(3),and (5) of the National Labor Relations Act, as amended,by certain conduct to be detailed hereinafter. Briefs havebeen received from the General Counsel and the Respon-dent which have been duly considered.Upon the entire record made in this proceeding,including my observation of the demeanor of the witnessesas they testified on the stand, I hereby make the following:1The ChargingParty's name appears as amended at the hearing.2The complaint,which issued onOctober 31, 1973, isbased uponcharges filed and servedin Case29-CA-3414 on May 29, 1973, andchargesfiled andservedin Case 29-CA-3522 on August 27, 1973.At the' hearing, I granted the General Counsel's unopposed motion toamend the complaintby the additionof the following subparagraphs:15-A.On or about October 12, 1973, Respondenthas unilaterallygranted a wage increase to its employees in the unit described inParagraph 9.15-B.Since onor about November8,1973Respondent hasrefused to recognize, bargain with or meet withLocal51 as the MILBIN PRINTING, INC.227FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERRespondent, a New York corporation with its principaloffice and place of business in the town of Farmingdale,county of Suffolk, State of New York, is engaged in theprinting, sale, and distribution of labels, forms, and relatedproducts.During the annual period material to thisproceeding, Respondent manufactured, sold, and distribut-ed at its Farmingdale plant, products valued in excess of$50,000, of which products valued in excess of $50,000were shipped from said place of business in interstatecommerce directly to States of the United States other thanthe State of New York. The consolidated complaint alleges,the answer admits, and I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABORORGANIZATION INVOLVEDNew York Printing Pressmen and Offset Workers UnionNo. 51, International Printing and Graphic Communica-tion Union, AFL-CIO, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(a)(1) of the Act when, on or about April 1, 1973,3 May15, and on various dates during the months of April andMay, Respondent warned its employees that it would neversign a contract with the Union and, on October 12,Respondent unilaterally granted wage increases to itsemployees. The complaint further alleges that Respondentoffended the provisions of Section 8(a)(3) by failing togrant to employees Alexander Jannone, John Gregory,Joseph Pallazola, Roy King, Fred Marando, and ThomasKearns, the proper amount of vacation pay due them.Finally, the complaintassertsthat Respondent violatedSection 8(a)(5) of the statute by refusing to furnish theUnion with its books and records to verify and support itsclaim that it was financially unable to grant its employeesthe wage increases and improvements in benefits demand-ed by the Union, and by entering into negotiations withoutharboringanybona fide intent of consummating a bindingcollective-bargaining agreement with the Union. For itspart,Respondent denies the commission of any unfairlabor practices proscribed by the Act.Itisundisputed and I find that, following an organiza-tional campaign among Respondent's employees in 1972,the Union petitioned for a Board election in an appropriatecollectivebargainingrepresentative of the employees in the unitdescribedabove in Paragraph 9.3Unless otherwise indicated,all dates hereinfall in 1973.4The Board found that the following unit,was appropriate for thepurpose ofcollective bargainingwithin the meaning of Section 9(b) of theAct.All pressmen,cameramen,platemakers, strippers,artists, rewinders,and bindery employees, exclusive of all office clercial, professional,sales, shipping and receiving employees, guards, and all supervisors asdefined in the Act.sThe Union won the election by the margin of a single vote.unit of employees.4 The balloting took place on September29, 1972, the Union was successful,5 and the Boardawarded it a certification as the exclusive majorityrepresentative of the employees on October 10, 1972.Commencing on October 26, 1972, the parties engaged in21 separate negotiatingsessions,the last of which wasconducted on October 10.6At the first meeting on October 26, 1972, Julius Seide,theUnion's business representative and chief spokesman,presented a master contract to Daniel Cooper, Respon-dent's principal negotiator and one of four brothers whoowned and controlled the corporate structure.7 Both ageneraland specific discussion of its terms ensued.Anothersessionoccurred on November 29, 1972, duringwhich the provisions of the Union's master contract wereagain explored. In the course of the discussions, DanielCooper complained to Seide that the employees "weredogging it," namely, that "they weren't putting out the fullamount of work." Seide thereupon gathered the employeestogether during the lunch hour at the plant and conveyedCooper's complaint to them. In turn, the employeescomplained that Jack Cooper, Daniel's brother, was tooautocratic in directing their work. Daniel then summonedhis brother Jack to the bargaining conclave and, accordingtoSeide,Jack "lost his cool" when the employees'grievances were raised and shouted to Daniel to "Get him[Seide] out of here," adding that "We don't need a Unionin here, we can go it alone, we will shut the damn placedown andgo asbrokers."At this juncture,Danielsuggested that the meeting be terminated to "quiet thingsdown." Seide agreed and left the premises .8The parties met again on December 14, 1972, andcommenced to discuss such mattersas wageincreases andthefinancial status of the Company. Daniel Cooperrecommended that consideration of pay increases bedeferred until accountants had an opportunity to auditRespondent's books at the end of the calendar year. Seideconcurred in this recommendation. The discussion thenturned to the continuation of past practices, with Danielinquiring whether it was permissible for Respondent togrant wageraisesto the employees as he had' done inprevious years. Seide responded that "I told him [Daniel]that while negotiating it was not proper to give raises, butall past practices were allowed, whatever the Company haddone previous, but couldn't give any money." With this,the meeting broke up.Another bargaining colloquy was held on January 16. Atthismeeting, the issue of wages and welfare benefitssurfaced.On this score, the Union demanded thatRespondent award the employees a 10-percent increase insalary and welfare benefits for each year over a 3-year span6The parties stipulated and I findthemeetings wereheld on thefollowing dates: October 26, 1972, November 9, 1972, November 29, 1972,December14, 1972, January 16, January 25, February 6, February 15,March 8, March 21, March 27, April 3, April 23, May 15, June 19, July 5,July 26, September 11, September 25, October 3, and October 10.7 In addition to Daniel Cooper, the otherowners areBen, Jack, andJuhusCooper.8 Jack Cooper, an obviouslyexcitableindividual, did not, so far as thisrecord stands, play anydirect role in the remaining negotiation sessionsbetween the Union and Respondent.I would note that complaint does not a lege'that Jack Cooper's commentson this occasionwere in any manner violative of the Act. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDupon execution of a contract. Respondent countered with aproposal for an increase of 2 percent over an 18-monthperiod for wages and the utilization of the currentappropriation of 6.9 percent of its gross payroll for welfareand pension purposes. Seide rejected Daniel Cooper'soffer,and their attention moved to other areas of theUnion's master agreement proposals. According to Seide,"We reached agreement on a great deal of language,"including an agreement in principle on a union-securityclause,and this provision was embodied in a writtendocument which was signed by the parties.On January 18, Daniel Cooper dispatched a letter toSeide which recited:Your're a great pair of bargainers, but you've gotten mein an awful mess with my brothers and I have to makesomechanges in what we discussed earlier.We had a meeting yesterday to review everything thattook place at our bargainingsessionon Tuesday. Theyfeel I did more than they had authorized me to do andto quote one of them, I had "given away the Company"by agreeing in principle to so many recommendations.We had a bad time, but I was finally able to convincethem to go along with everything with one exception.The one exception is that the Company cannot anddoes notagreeat this time to give you a guaranteedunion membership for all the employees until we agreeon the monetaryissues.As one of my brothers put it,and I now have to agree, having thought out the matterfurther, that it is probably one of the most importantissuesto the Union and it should not be given until wefirsthavean agreementfrom you regarding oureconomicsituation that is satisfactory to us. Therefore,Section 3 of the contract, which requires everyone to bein the Union,is anopen issue until we reach agreementon the economics.I am sorry to have to do this, but I must if I am to beable to live with my brothers and be able to negotiatewith you. Since we have made such headway on all ofthe other parts of the agreement, which includes areasconcerning the holiday and the death leave,I am surewe can make progress on the remaining matters as longas you will agree to be reasonable about the economics.I look forward to your coming up with some newproposals that are more in line with our company'ssituation. Please excuse me for this, but you can blameitonyour own persuasiveness - I opened my mouthbeforeI realizedwhat I was doing.Thank you in advance for being fair and considerate.In histestimony regarding the session of January 16 andDaniel Cooper's letterof January 18, Seide insisted thatDaniel Cooper promised that "he would give us unionsecurity."When shown a sworn affidavit which he gave toa Board agent, in which Seide is reported to have said thatDanielremarked that "he felt that union security was toobig an item to give away at this point in negotiations" andthat "On union security, he said he couldn't agree to itnow, but if we reach agreement on financial items, hemightagree to it," Seide argued that he "was in error" when hemade this statement to the Board investigator. [Emphasissupplied] I do not credit his disclaimer, and I find that, onthis occasion, Daniel Cooper told Seide that Respondent"might" agree to a union-security clause if and when fullconcurrence on financial matters was reached.9The parties next met on January 25. According to Seide'stestimony, "the first thing that happened was that when wecame in Danny had told us that he couldn't reach ournumbers which, meaning the proposal that we had madeprior. I told Danny that if he couldn't reach our numbersand the Company couldn't do it, if we could see the booksat that time we would then tailor a contract to fit hisfinancial, what his financial ability to pay was." Cooperresponded that "I won't show anything, the books"because "it was nobody's business to see the books."However, on cross-examination, Seide acknowledged thathe had never investigated the amount of increase inmonetary terms which would result from the acceptance ofthe Union's financial demands over those currently madeavailable by Respondent, but left the matter up to Cooperto calculate. Seide also admitted that, during negotiations,Daniel Cooper "constantly" utilized the phrase that "hehad to keep things in proper balance" regarding costfactors. Finally, Seide candidly admitted that Cooper neverclaimed that the Respondent could not "afford" to paymore in wages and fringe benefits, and never said that"businesswas bad," and I so find. As the sessionproceeded, Cooper made a new wage offer which wasgreater that the one previously proffered to the Union, andSeide reduced his demands in this connection. Agreementwas reached on other terms which Seide reduced to writingbut which Cooper refused to sign until the entire contracthad been finalized.On February 6, Seide and Daniel Cooper again facedeach other across the bargaining table. Seide presentedCooper with a new wage proposal which was less than theformer's prior demand. Cooper reiterated that "he couldn'treach our [the Union's] numbers" but promised to discussthe offer with his brothers. Another meeting was conductedon February 15 during which the participants reviewed thematters previously discussed.Seide and Daniel Cooper met on March 8. Seidesuggested a lower union wage figure and placed on thetable the "whole economic package," including welfareand pension benefits and union security. Cooper repeatedthat he "couldn't reach" the Union's "numbers." Eventsabided untilMarch 27. In attendance at a sessionscheduled for this date, besides Seide and Daniel Cooper,wereUnion Official Jack Devins and employees JohnGregory, Burt Green, and Al Jannone, who were added tothe Union's negotiating committee. Seide presented Coop-er with a new contractual format containing a lesser wagescaleand other monetary items. Seide testified thatCooper's response was that "your numbers are too steepfor us, we can't reach your numbers ...." According toSeide,Cooper again refused to bare his books for9It is notable that the issue of union-security did not apse agam innegotiations until the fifteenth meeting on June 19. MILBIN PRINTING, INC.229inspection.Themeeting ended after the employeesinformed Seide that they had in the past received regular,semiannualwage increases of from $5 to $15.In his testimony, Daniel Cooper consistently denied thathe had pleaded poverty during negotiations and hadrefused to open his books to the Union to substantiate thisclaim.Rather,Cooper adamantly insisted that Seide'srequest to see Respondent's balance sheets occurred onlyafterCooper remarked that he would not maintain aproper balance in his business if he acceded to the Union'sdemands, and his testimony in this respect draws supportfrom that of employee Gregory and Union RepresentativeDevins.Thus,Gregory recalled that he attended abargainingsessionat which Seide inquired whether DanielCooper had prepared a new wage offer. Cooper repliedthat "my last offer is my offer." When Seide asked whetherCooper might "come up with something better," Cooperresponded that he could not "because I have to run aproper balance for my business." Devins testified that, at afew negotiatingmeetings,Cooper, in response to theUnion's demand for higher economic benefits, repeatedthat he would not escalate his outstanding offers because"he couldn't meet our figures" and "Couldn't balance itout," and not that Cooper pleaded an inability to pay.The next session was conducted on April 3. Seide openedthe discussion by asking Daniel Cooper whether there hadbeen any change in Respondent's bargaining stance, andthe latter replied in the negative. Seide invited Cooper tomake another offer and, in Seide's words, Cooper "said hehad no other" offer at this time. They couldn't reach ournumbers and they would sit with their proposal to us."Seide accused Cooper of bargaining in bad faith and, as abargaining tactic, Seide decided to engage in a dialogue ofsilence;i.e.,tositmuteacrossthe bargaining table forapproximately 30 minutes. When this strategem failed toproduce substantive results, the parties launched upon adiscussionof the prior company proposals, with Seideopining that "their proposals were not sufficient and thattheyweren't bargaining with us because I told them that Ididn't think they had any intention of signing a contract."Despite this observation, Seide admitted that, initially,Cooper proffered the proposals agreed upon by Respon-dent, and then advanced further proposals which were notto Seide's liking.Cooper stated that he had discussed theissueswith his brothers and that the latest proposals' werethe best he could unfold to the Union. Cooper then uppedthe ante regarding wages and assured Seide that, duringconsultation with his kin, he would press for a higher wagefigure.At this point, Seide complained that Daniel Cooperrepeatedly referredmattersin negotiation to his brothersand that this delayed the bargaining process. With this, themeeting terminated.At the next meeting convened on May 15, Daniel Cooperand brothers, Ben and Jack, appeared. Seide was informedby Ben and Jack that Daniel was the sole negotiator forRespondent. Seide asked Daniel about the acceptability ofthe Union's current offer and Daniel again remarked thathe "couldn't reach [the Union's numbers], he couldn't giveus any more." Seide retorted, "You are backing us to thewalll." The meeting concluded and the union bargainingteam left the plant and caucused nearby. According toSeide, the employee-members of the team expressed theview that "the Company wasn't bargaining in good faith,they felt that the Company could give us more, they didn'twant to give us more. They felt that the Company wasrefusing to show us the books because they had told us thatif the Company shows us the books and we see that theCompany give this is what they would accept, but therefusal of the Company to show the Union the books, theUnion accountant the books was a sign of bad faith ontheir part." Employee Burt Green then observed that "hehad over a 100 jobs on the floor and if we hit them[Respondent] now with the strike we can hurt them and he[Darnel] would settle quickly." Green also mentioned thathe and the other employee-members of the negotiatingcommittee "had spoken to a lot of people in the plant andthe people were with us now was the time to pull a strike."A consenus was reached to engage in a work stoppage.That evening, Seide procured some picketsignswhich heturned over to the employees and, on the morning of May16, the Union began its strike. It is undisputed and I findthat 6 employees in the unit walked the picket line while 18remained in the plant.At this juncture, it might be appropriate to consider theGeneral Counsel's contention as to the nature of the labordispute and the evidence relevant and material thereto. Inhis complaint, the General Counsel alleged that the workstoppage, which apparently was still in progress at the timeof the hearing, constituted an unfair labor practice strike.To support this thesis, he drew upon the testimony of Seideaswell as that of John Gregory who served as anemployee-member of the negotiating committee. As indi-cated heretofore, Seide reported on the stand that he hadreceived various complaints that his constituency waschagrined by the circumstances that Respondent was notbargaining in good faith, that it had refused to produce itsbooks and records to facilitate the bargaining process, andthat Respondent's officials had declared that they wouldnot execute a contract with the Union. Gregory, inassigning his reasonsfor favoring a strike, stated that "forthe firstreason,with the 'mentioning of - from JackCooper, a while before even I got in on the negotiations,about that he would never sign a contract. . . . Plus thereal plain thing that really drove me crazy was not showingof the books to anybody." When questioned as'to why theUnion did not earlier vote to cease work if Respondent haddeclared that it would never sign a contract with theUnion, Gregory replied that "I guess it was a game, but wethought the way they were coming up, they might, youknow, just come up a little bit more. Then the last meetingitjust stopped, and then we just were not gettinganywhere." Not surprisingly, the General Counsel studi-ously avoided reliance upon the testimony of AlexanderJannone, another member of the negotiating team and, awitness called by the Government. Jannone testified thatthe subject of a work stoppage had been broached by Seideon manyoccasionswell in advance of the May 15 decisionto quit work, and that, on the evening of May 15, Seidemade the unilateral decision to strike on the followingmorningand no vote was taken to ratify this action. WhenJannone was questionedas to his reasonsfor 'engaging inthe work stoppage, he stated at the outset that "we felt that 230DECISIONSOF NATIONALLABOR RELATIONS BOARDour backs were up against the wall." Jannone related thatthe strike was prompted by the fact that negotiations "werestalemated.They weren't getting anywhere with negotia-tions."He then admitted that Respondent's alleged refusalto disclose its financial condition played no role in theemployees' decision to walk off the job on May 16, andallowed that the alleged warning by Respondent that itwould neverexecutea contract with the Union was not aningredient which impelled the strike.I find that the Union embarked upon its work stoppageon May 16, not because of its protest over Respondent'sfailure to open its books for inspection to support a plea ofinability to pay, and not because its prime negotiator hadproclaimed thatRespondent would never enter intocontractualrelationswith the Union, but solely becausetheUnion's negotiatingteam believed that, for economicreasons,negotiationswere "stalemated.They weren'tgetting anywhere with negotiations." I therefore concludedthat the strike which commenced on that date waseconomic in natureat its inception and remained so duringall times material herein.10 I also reject the testimony ofSeide,Jannone,and Gregory, because I deem it contrived,and fmd that Daniel Cooper did not warn Respondent'semployees, either at negotiatingsessionsor elsewhere, thathe would never consummate a labor agreement with theUnion. Indeed, I am persuaded and find that any suchadmonition came from the lips of Seide rather than Cooperwhen, during negotiations on April 3, Seide announcedthat "I didn't think they [the Coopers] had any intention ofsigning acontract," a cue to which Jannone and Gregoryresponded in their testimonial utterances while on thestand. To the extent that General Counsel alleges thatRespondent offended the provisions of Section 8(a)(1) bythis allegationof misconduct on Cooper's part, I shalldismiss thisaspect of the complaint.Continuing the narrative, the parties met in negotiationson June 19 at a local restaurant with Seide, Devins, andDaniel Cooper in attendance. The Union made anotherproposal regardingwageswhich was less than its ,previousone, and the Respondent countered with a wage provisionwhich was economically better than its last proposal. Otheritemswere then discussedand,after a caucus betweenSeide and Devins, the union officials decided to acceptRespondent's contractual proposals in order to "get themen off the street as quickly as possible." It is Seide'stestimony that he returned to the table and informedCooper that he would accept Respondent's contract. AsSeide reached over the table to shake Cooper's hand,Cooper stated "And no Union security." While not criticalto a resolution of thisissue,Cooper's version of theincident is that, as he wasabout to shake hands with Seide,the lattersaid,"now we'll get down to the language of therest of the contract, and Union security." Cooper addedthat "I thought a couple seconds and I says to him, what'sthe sense in givingUnion security, if I have got 18 peopleinside and you have 5 people outside, and they have toldme one by one, that they don't want to have anything to dowith you." 11 According to Cooper, he "couldn't see forcinganybody to pay dues or , as Mr. Seide said, tribute, toanybody or any organization, if the people themselvesdidn't want to." On this note, the meeting ended.For the sake of chronology, it might be well to digressfrom the bargaining history and consider the GeneralCounsel's assertion that, on June 28, Respondent violatedSection 8(a)(3) of the Act by failing to pay employeesJannone, Gregory, Pallazola, King, Marando, and Kearnsthe proper amount of vacation pay due them becauseRespondent "was motivated at least in part by their havingparticipated in the strike and their activities on behalf of[the Union]."It is undisputed and I fmd that, at all times materialherem, Respondent maintained an "Employee's Manual"which provided,interaliafor "Paid Vacations." Inpertinent part, the Manual recites that:Employees with less than one year of service as of June1,will receive one day of vacation for every 52 daysworked (excluding probationary period).Employees who have completed one year of service byJune 1, of each year will receive one week vacation withpay.Employees who have completed two years of service ormore by June 1, of each year will earn two weeksvacation.On June 28, Jannone, Gregory, King, Marando, andPallazola, who had been on strike since May 16, and whohad worked for Respondent for 2 years, received 8 days ofvacation pay. The General Counsel maintains that thesefive individuals should have received 9 days of vacationpay despite the fact that they went on strike 15 days priorto June 1. In support of his position, he argues that "theCompany manual does not require the employees in thiscategory [strikers] to work up to June 1st to be paid the full2 weeks, nor does it specify that an employee receive 2 daysfor each 52 days worked as in the case of a one yearemployee," and hence the manual is "ambiguous" on thispoint and "past practice" should be scanned. The GeneralCounsel then points to the fact that John Court, who wasnot a union supporter, quit his employment on March 30, 6weeks prior to the strike, and nevertheless received 9 daysof paid vacation.On multiple grounds, I consider the General Counsel'sargument in this regard too ludicrous to warrant seriousconsideration. First, it seems patently apparent from eventhe most casual reading of the "Paid Vacations" section ofthe manual that only those employees receive 2 weeks' paidvacation who have completed 2 years of service byJune 1of each year.Second, I am at a loss to understand why theGeneral Counsel's claim is for 9 rather than 10 days of paidvacation, in view of the fact that the section speaks of "twoweeks vacation." Finally, the General Counsel's relianceupon the circumstance that Court received 9 days ofvacation pay is misplaced, for the record discloses and I10 Jannone also testified that none of the employees participated in the11 Seide knew that Cooper's refusal to go along with a union-securitystrike to protest the alleged withholding of vacationpay byRespondent onclausewas an accurate reflection of the feeling of the nonstrikingJune 28.employees. MILBIN PRINTING, INC.231find that he was awarded an extra day's pay because ofspecial services which he had performed for Respondent.The General Counsel's claim as to Thomas Kearns restson even -weaker grounds. Kearns, an employee who wasnot in the unit, decided to join the strike. Daniel Cooper'stestimony is uncontroverted and I find that Kearns wasinitially denied the full amount of his vacation pay becauseCooper "felt that he had quit the job rather than going outon strike."When Respondent's attorney uncovered theerror,Kearns received his full vacation pay entitlement onNovember 7.Under the facts here presented, I find and conclude thattheGeneral Counsel has failed to make out a case thatRespondent declined to pay the proper amount of vacationfunds to Jannone, Gregory, Pallazola, King, Marando, andKearns because they participated in the work stoppage onand after May 16, or supported the Union, in violation ofSection 8(a)(3) of the Act. I shall therefore dismiss theseallegations from the complaint.Returning to the bargaining chronology, the parties meton July 5 at which time the Union made new wage offersand proposed an agency shop clause which Seide gave toDaniel Cooper in writing. Cooper commented that Seide"was now talking in his ballpark" and that the formerwould- take the proposal home and mull it over. Subse-quently,Cooper telephoned- Seide and stated that anagency shop was unacceptable to him. The parties metagain onJuly 26. Cooper proposed that the employeesreturn to work and negotiations be resumed. Cooperreiterated that due to "the fact that we [Respondent] have18 in and you have only 6 out, I'm not going to give youthe Union security." Seide agreed to speak to his cohortsabout ending the work stoppage. After consultation withthe strikers, Seide learned that they would not return totheir jobs unless they obtained a contract containing aunion-securityclause, and so informed Cooper.Seide and Cooper met again on September 11. At thissession,Seide presented Cooper with a variety of proposalswhich bristled with novelty-12 These new demands prompt-ed Cooper to draw upon the services of his counsel,-HughP.Husband, Jr. On September 17, Husband mailed a letterto Seide in which the former outlined the novel proposalsand complained that they departed, in certain respects,from those upon which agreement had already beenreached. Husband noted that]Besidesallthesenew "demands," there is littlesubstance to them in that you have not specified whatyou want, nor have you given usanycontract languageto consider.Nevertheless, we will consider and bargain with youregardingany and all of your new demands. PleasecontactDan Cooper if you want to set up anothermeeting.Iwouldalso suggestagain that you seriously considerbringing in an agent of the Federal Medidation Service12On the stand,Seide confessed that he"would not havepresented [thenew demands]normally" but was motivated in doing soto demonstratethat "we werenot at anyimpasse,that we were not withoutitems tonegotiateprior tobecomingat animpasse ...:.as a mediator.Call me on thisif you want todiscuss itfurther.The parties convened once more on September 24 in thepresence, of a Federal mediator. A few of the itemsproposed by Seide were agreed upon. Seide advanced amodifiedmaintenanceof membership clause, by whichcurrent employees would not have to join the Union, butfuture hires would be compelled to do so. Seide remarkedthat he would take the matter under consideration. At thenext meeting on October 3, with the Federal mediator inattendance, both Seide and Cooper made new moneyoffers which were not mutually acceptable. At thissession,Cooper rejected the Union's modified- maintenance ofmembership proposal, but he agreed to a form ofmaintenance of membership for all employees, a type ofunion-security clause which did not meet with Seide'sapproval.The final bargaining meeting took place on October 10.At this session, -Attorney Husband informed Seide thatRespondent's offer made on October 3 was a final offer,and that he would recommend to his client that Respon-dent institute this offer, which amounted to a 5-percentwage increase, immediately, retroactive to August 1. Seideobjected to this proposal, stating that the parties had stillsome negotiating to do. Nevertheless, on October -12,Respondent granted thewage increaseto all its employees,effective August 1.On November 2, Seide wrote to Cooper stating that:Local #51 wishes to continue negotiations with MilbinPress.We are available to meet at Local #51 [in NewYork City] at any time convenient to both of us.Please contactBusinessRepresentative Julius Seide... to arrange a time for such meeting.On November 8, Attorney Husband dispatched a letter toSeide which recited:I am writing in response to your i etter of November 2,1973, in which you proposed another bargainingmeetingwithMr. Cooper regarding employees atMilbin Printing Company.This is to inform you that Mr. Cooper and the officersof Milbin Printing do not believe that you represent amajority of the employees at said company and theybase that belief on very solid, convincing evidence. As aresult, therefore, they will not meet with you as theemployee representative unless you present convincingproof to them of your majoritystatus.13Since that date, no furthernegotiationsbetween the partieshave taken place.The complaint alleges that Respondent violated Section8(a)(1) and (5) of the Act by unilaterally granting wageincreasesto its employees on October 12. I do not agree.Throughout a myriad ofbargaining sessions,the Union13The recordestablishesand I find that, on October 1 or 2, severalemployees visited the Board'sRegionalofficeand filed adecertificationpetition 232DECISIONSOF NATIONAL LABOR RELATIONS BOARDand Respondent traded wage figures, with give and take onboth sides. At the last bargaining session, on October 10,Respondent announced that its contract offer of October 3,which provided for a 5-percent wage escalation, constitut-ed its final proposal. Respondent also informed the Unionthat,unless itsultimate proposal `was accepted, the formerwould effectuate the wage increase. The Union rejected theRespondent's final, proposed compact. Accordingly, I amconvinced and find, despite Seide's self-serving protesta-tions to the contrary, that a genuine impasse existed andthat,as a result,Respondent could lawfully institute thewage raiseson October 12 which it had previously offeredto the Union. I therefore conclude that Respondent did notviolate either Section 8(a)(1) or (5) by taking this action,and I shall dismiss these allegations from the complaint.Finally, the complaint alleges that Respondent illegallyrefused to bargain with the Union in violation of Section8(a)(5) on two counts, namely by refusing to furnish theUnion with its books and records to verify and support itsclaim that it was financially unable to grant its employeesthe wage increases and fringe benefits demanded by theUnion in contravention of the teachings ofTruittMfg. Co.,351U.S. 149 (1956), and by entering into negotationswithout the slightest intention of entering into, a bindingcollective-bargaining agreement with the Union.With respect to the first count, and as heretoforechronicled,Cooper testified and- I find that he hadrepeatedly informed Seide during negotiations of his desireto maintaina "proper balancefor mybusiness," by whichhe meant that he wished to continue to receive hisestablished profit margins. I have also'found, based onSeide's own testimony, that Cooper never claimed he couldnot "afford" to pay more because "business was bad."Moreover, Devins, who testified on behalf of the GeneralCounsel, related on the stand that, when economics werediscussedbetween Seide and Cooper, the latter consistently14On ` April 9, 1973, the parties executed a "Stipulation" settlementagreement,containing a "non-admissionclause," pursuant to which variousunfair labor practice charges filed by the Union against Respondent whichwere allegedto have occurred both before and after the election ofSeptember 29, 1972, were comprised. At the hearing and in his brief, theGeneral Counsel urged that, under the ruling of the Board inNorthernCaliforniaDistrictCouncil Hod Carriers (Joseph's Landscaping Co.),154NLRB 1384 (1965), I should evaluate the presettlement conduct byRespondent in determining the bona fides of its conduct at the bargainingtable.Ihave done so and am not persuaded that Respondent's presettle-ment activities should alter the findings and conclusions which I haveremarked that he "Couldn't balance it out," and Cooperdid not plead an inability to pay. In short, -I find andconclude that, during negotiations, Cooper did not pleadpoverty in refusing to grant economic benefits to theemployees and- therefore did not offend the strictures setforth in theTruittdecision.Regarding the second count, I find that, during all of the21bargainingsessions,Cooper and Seide freely andgenuinely exchanged proposals with each'side continuous-lymaking concessions and actuallyagreeing upon amultitude of contractual items. Indeed, with the exceptionof Seide's union-security proposal, the parties had reachedfull agreement on a labor, compact as early as the June 19meeting.Iam convinced and fmd that, when the lastnegotiatingmeeting concluded on October10, a genuineimpasse had been reached because the parties, after anhonest bargaining colloquy, had exhausted the limits oftheirnegotiable resources. I therefore conclude thatRespondent entered into negotiations with the Union ingood faith, and continued to so bargain all times materialherein.14Accordingly, I conclude that Respondent: did not violateSection 8(a)(5) of the Act on either of the groundsadvanced by the General Counsel, and I shalldismiss-theseallegationsfrom the pleadings.,I shall therefore order that the complaint filed herein bedismissed in its entirety.Upon the basis of the foregoing ,findings of fact andconclusions, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER 15IT IS HEREBYORDERED thatthe complaint herein be, andit hereby is, dismissed in its entirety.drawn herein. I am fortifiedin this judgementby a consideration of thecircumstancethat thealleged miscreant in the presettlement conduct wasJack Cooper who played no directrole in the negotiations-between theUnion andRespondent.15 In the event no exceptions are filed asprovidedby Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102.48 of theRules and Regulations,be adopted by theBoardand becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for allpurposes.